*582Voto disidente del
Juez Asociado, Señor Negrón García.
San Juan, Puerto Rico, a 26 de enero de 1976.
Disiento con todo respeto del dictamen de este Tribunal que contradictoriamente deniega el ejercicio de su jurisdicción original en el recurso denominado Hábeas Corpus, y no obstante revoca la Resolución del Tribunal Superior, Sala de Mayagüez, que ordenó que los peticionarios Rivera y Salerna —convictos por jurado de violar el inciso (a) del Art. 404 de la Ley de Sustancias Controladas (24 L.P.R.A. see. 2404 (a)) —permanecieran encarcelados hasta que se les dictara senten-cia.
La petición de Hábeas Corpus no fue ni ha sido notificada a representante del Ministerio Fiscal alguno. Su lectura de-muestra que carece de elementos de juicio suficientes para que este Tribunal haya podido adoptar fundadamente tal acuerdo —que considero en abstracto — modificando el criterio de un juez de instancia, que distinto a nosotros, es protagonista vi-viente del drama judicial y poseedor del conocimiento real de los hechos y trámites acaecidos que los peticionarios nos niegan en el mismo.